J. S27003/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                   v.                      :
                                           :
DARREL HENTZ,                              :          No. 80 EDA 2014
                                           :
                        Appellant          :


        Appeal from the Judgment of Sentence, September 12, 2013,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0013847-2012


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED JULY 14, 2015

      Darrel Hentz appeals from the judgment of sentence entered on

June 27, 2013, in the Court of Common Pleas of Philadelphia County

following his conviction of receiving stolen property. We affirm.

      The relevant facts and procedural history are as follows.             On

October 3, 2012, at approximately 10:30 p.m., Officer Joseph McCauley was

conducting narcotics surveillance in the 5200 block of Rodman Street in

Philadelphia.   In an alleyway, the officer observed appellant sitting in the

driver’s seat of a two-door Chevy Monte Carlo.           (Notes of testimony,

6/27/2013 at 9-11.)     Appellant looked in the direction of the officer and

immediately jumped from the vehicle, discarding a set of keys as he ran.

(Id. at 10, 12.) Appellant was eventually stopped and placed in handcuffs

for the officer’s safety.   (Id.)   While in handcuffs, he informed the officer


* Former Justice specially assigned to the Superior Court.
J. S27003/15


that the subject vehicle “wasn’t stolen.” (Id. at 12, 22.) Inside the vehicle,

Officer McCauley observed damage to the steering column. (Id. at 22.) The

keys discarded by appellant were later recovered and were determined to

operate the vehicle.       (Id. at 23.)      Officer McCauley ran the vehicle tag

through the National Crime Information Center (hereinafter “NCIC”) -- the

results indicated that the subject vehicle was stolen. (Id. 12-13.)

      Officer Teresa Sanchiunez testified that on September 13, 2012, she

took information from Keith James Joyner (“Joyner”), the registered owner

of the vehicle, and prepared a vehicle theft report.           (Id. at 14.)    The

Commonwealth also introduced into evidence a vehicle record abstract from

PennDOT, which included the vehicle’s make, model, and VIN as well as a

“stolen vehicle date” of September 13, 2012. (Id. at 18-19.) The abstract

was submitted into evidence with a certificate and attestation, signed by the

Secretary of Transportation and by the Director of the Bureau of Motor

Vehicles. (Id. at 18-20.)

      On June 27, 2013, the Honorable Sean F. Kennedy, sitting as

fact-finder,   convicted    appellant   of   the   aforementioned   offense.   On

September 12, 2013, he was sentenced to two years’ reporting probation.

(Docket #2.)      On September 18, 2013, appellant filed a motion for

reconsideration of sentence, which was denied on December 9, 2013.              A

timely notice of appeal was filed; appellant complied with the trial court’s

order to file a concise statement of errors complained of on appeal pursuant



                                          -2-
J. S27003/15


to Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A.; and the trial court has filed an

opinion. The following issues have been presented for our review:

            1.     Was not the evidence insufficient for conviction
                   for receipt of stolen property as there was no
                   evidence that the car was stolen?

            2.     Did not the court err in receiving the hearsay
                   evidence that the vehicle was stolen, which
                   was also in violation of defendant’s state and
                   federal rights to confrontation?

Appellant’s brief at 2.

      We begin by addressing appellant’s claim concerning hearsay evidence

of the NCIC report indicating that the vehicle had been reported stolen.

Appellant argues the vehicle record abstract prepared by PennDOT should

not have been admitted as substantive evidence that the vehicle was stolen,

as the contents of the abstract were hearsay and not within the business

records exception or official records exception.      (Id. at 11, 17.)    We

disagree.

      In reviewing the trial court’s evidentiary rulings, we are guided by the

rule of law that the admissibility of evidence is a matter addressed at the

sound discretion of the trial court. Commonwealth v. Mayhue, 639 A.2d

421, 431 (Pa. 1994). We will only reverse a decision of the trial court upon

a showing that the trial court abused its discretion. Id.

      This court has held that NCIC records are a business records exception

to the hearsay rule.       Commonwealth v. Corradino, 588 A.2d 936

(Pa.Super. 1991). This exception to the hearsay rule reads as follows:


                                     -3-
J. S27003/15


              A record of an act, condition or event shall, insofar
              as relevant, be competent evidence if the custodian
              or other qualified witness testifies to its identity and
              the mode of its preparation, and if it was made in
              the regular course of business at or near the time of
              the act, condition or event, and if, in the opinion of
              the tribunal, the sources of information, method and
              time of preparation were such as to justify its
              admission.

42 Pa.C.S.A. § 6108(b).

      In Corradino, the court held that the police officer’s testimony as to

the identity of NCIC printouts, time, method of their preparation, and

manner in which they were obtained “provided a sufficient indication of the

reliability of the printouts to warrant their admission.” Id. at 939.

      Here, the Commonwealth allowed its witness, Officer Sanchiunez, to

testify that she prepared a stolen vehicle report with Mr. Joyner on

September 13, 2012. (Notes of testimony, 6/27/13 at 15.) The inference

was that the officer provided this information to the State Police.       See

75 Pa.C.S.A. § 7113(a). The State Police, in turn, immediately passed the

information to PennDOT, as required.         Id.   Once PennDOT received the

report, it was mandated to “make an entry onto the vehicle’s record that it

had been reported stolen,” 75 Pa.C.S.A. § 7114(a), and prepare “periodic

reports listing vehicles, stolen and recovered, as disclosed by the reports

submitted.”     75 Pa.C.S.A. § 7114(b).      The abstract was prepared in the

normal course of business by an agency of the Commonwealth pursuant to

statutory procedures. We find no error with the trial court’s specific finding



                                       -4-
J. S27003/15


that the abstract was a self-authenticating document under Pa.R.E. 902.

(Notes of testimony, 6/27/13 at 19.) Officer McCauley was able to rely upon

this report to establish the vehicle was stolen. Appellant has failed to show

that the trial court erred in admitting this evidence.

      To the extent that appellant presents a confrontation clause challenge

to the introduction of this record, we agree with the Commonwealth that the

claim is waived, as he failed to lodge this specific objection at trial. (See

Commonwealth’s brief at 10-11.) It is well settled that to preserve a claim

of error for appellate review, a party must make a specific objection to the

alleged error before the trial court in a timely fashion and that the failure to

do so results in waiver of the underlying issue on appeal. Commonwealth

v. Akbar, 91 A.3d 227, 235 (Pa.Super. 2014) (reversed on other grounds).

In Akbar, the defendant argued on appeal that the trial court improperly

admitted two audio tapes without giving him the opportunity to confront the

individuals on the tapes, in violation of the confrontation clause. At trial, the

defendant had specifically objected to the admission of these tapes as

hearsay but did not object on confrontation clause grounds. Id. As a result,

this court held that the defendant had waived his confrontation clause

argument on appeal. Id. Similarly, this portion of appellant’s argument has

been waived.

      We now turn to appellant’s contention that the Commonwealth

presented insufficient evidence to support the conviction.



                                      -5-
J. S27003/15


            Our standard of review in a sufficiency of the
            evidence challenge is to determine if the
            Commonwealth established beyond a reasonable
            doubt each of the elements of the offense,
            considering all the evidence admitted at trial, and
            drawing all reasonable inferences therefrom in favor
            of the Commonwealth as the verdict-winner. The
            trier of fact bears the responsibility of assessing the
            credibility of the witnesses and weighing the
            evidence presented. In doing so, the trier of fact is
            free to believe all, part, or none of the evidence.

Commonwealth v. Newton, 994 A.2d 1127, 1131 (Pa.Super. 2010),

appeal denied, 8 A.3d 898 (Pa. 2010), quoting Commonwealth v. Pruitt,

951 A.2d 307, 313 (Pa. 2008) (citations omitted). The Commonwealth may

sustain its burden by means of wholly circumstantial evidence, and we must

evaluate the entire trial record and consider all evidence received against the

defendant. Commonwealth v. Markman, 916 A.2d 586, 598 (Pa. 2007).

      The crime of receiving stolen property is defined as follows: “A person

is guilty of theft if he intentionally receives, retains, or disposes of movable

property of another knowing that it has been stolen, or believing that it has

probably been stolen, unless the property is received, retained, or disposed

with intent to restore it to the owner.” 18 Pa.C.S.A. § 3925(a). In order to

obtain a conviction for receiving stolen property, the Commonwealth must

prove beyond a reasonable doubt that the property was stolen, the

defendant was in possession of the property, and the defendant knew the

property was stolen or had reason to believe the property was stolen.

Commonwealth v. Stafford, 623 A.2d 838, 841 (1993) (Pa.Super. 1993)



                                     -6-
J. S27003/15


(en banc) (collecting cases).    “[T]he Commonwealth may prove that the

goods were stolen by means of circumstantial evidence alone.” Id. at 841.

      Appellant argues, “[t]he missing element in the instant case is the

failure of the Commonwealth to establish that the vehicle that appellant was

seen exiting, was, in fact stolen.”    (Appellant’s brief at 10.)    Appellant

attempts to take advantage of a clear mis-statement at trial by the

Commonwealth and Officer McCauley while reciting the vehicle’s VIN and tag

number from their notes; each were off by a letter and a number.         (Id.)

The corroborating exhibits in the certified record establish that such is not a

basis for relief; the VIN, tag number, make, and model year, which are

unique identifiers, recorded in Officer Sanchiunez’s initial theft report and

confirmed   by   Officer   McCauley    in   his   testimony   were   identical.

(Commonwealth’s brief at 6.)

      We also agree with the trial court that the circumstantial evidence

against appellant in this case was overwhelming. Upon seeing the officer,

appellant immediately fled from the vehicle, which was parked in an alley,

and threw the keys to the ground. The first thing he stated to the officer

was the car was not stolen.     The car also had a broken steering column.

Viewing the evidence in the light most favorable to the Commonwealth, as

verdict winner, we find that the Commonwealth presented sufficient

evidence to sustain a conviction for receiving stolen property.

      Judgment of sentence affirmed.



                                      -7-
J. S27003/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/14/2015




                          -8-